Citation Nr: 1629654	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  10-05 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Timothy M. White, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from June 2001 to June 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).


REMAND

The Veteran seeks service connection for tinnitus.  She was provided with a VA examination in September 2015 to determine whether tinnitus is related to service; however, the examination opinion is inadequate for the purposes of adjudicating the Veteran's claim.  

The examiner opined that it was "less likely as not" that the Veteran's right ear intermittent tinnitus was related to military noise, as there was no indication of excessive noise exposure found in records and the Veteran never reported tinnitus during service as she stated in December 2011 hearing.  The examiner stated that the opinion was based on audiology principles, multi-faceted origins of tinnitus, the Veteran medical history, including medications for anxiety and migraines which can cause tinnitus and elevated blood sugar, and the current examination.  The Board finds that the opinion is not adequate as no underlying rationale was provided as to how the conclusion was reached; the examiner merely listed the evidence the opinion was based on.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board also found that the Veteran's assertions were incorrectly stated by the examiner as it was implied that she reported during the hearing with the Board that she reported tinnitus during treatment in service.  She did, however, state that she complained of having tinnitus to other service personnel.  Therefore, the opinion was based on an inaccurate history.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Finally, the examiner stated that the Veteran's medications, including medication for her service-connected migraines, can cause tinnitus.  As such, an opinion must be obtained as to whether the Veteran's tinnitus is caused or aggravated by her service-connected migraine headaches.  Based on the foregoing, the Board finds it necessary to remand the claim for another VA opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's service personnel records should also be obtained on remand.  The current record does not contain her personnel records, including her DD 214.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of her claims, to include lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service tinnitus.   

Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of her response, the RO must attempt to obtain the Veteran's personnel records, including her DD 214, from the National Personnel Records Center (NPRC), or other pertinent source.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

2.  Following the above development, the Veteran's electronic claims file must be provided to an appropriate VA examiner, who has not previously examined the Veteran, to determine whether her tinnitus is related to her military service.  An examination must only be provided if the examiner deems it necessary to provide the opinions.  

After a review of the evidence of record, to include the Veteran's statements, the examiner must provide an opinion as to whether any degree of the currently diagnosed tinnitus is related to the Veteran's military service.  

The examiner must also provide an opinion as to whether the Veteran's tinnitus is caused or aggravated to any degree by her service-connected migraine headaches, including medication for the migraine headaches.  

In offering this opinion, the examiner must specifically acknowledge and discuss the competent lay evidence regarding in-service noise exposure, as well as the Veteran's statements of continuity of tinnitus since service.  The examiner must specifically discuss the Veteran's assertions as to inservice and post-service occupational noise exposure and symptomatology, including her testimony during the December 2011 hearing before the Board describing inservice noise exposure of constant work on the phone and shooting a M-16.  The examiner is advised that the Veteran's statements are competent evidence of noise exposure and symptomatology during her service and thereafter.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once.  

4.  If the examiner finds that an examination is necessary to provide the directed opinions, the RO must notify the Veteran that it is her responsibility to report for any such examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

